Citation Nr: 0411077	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a left ankle disability, 
claimed as residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from October 1991 to March 1996.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
July 1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The Board remanded this matter on two previous occasions for 
further development, in April 2001 and in June 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal.

2.  There is no medical evidence showing any current left ankle 
disability.  


CONCLUSION OF LAW

Left ankle disability was not incurred during the veteran's period 
of active duty.  38 U.S.C.A. §§ 1101, 1110, 5107 (West. 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000.  The Act emphasized VA's obligation to notify 
claimants what information or evidence is needed to substantiate a 
claim and which affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003).  

The United States Court of Appeals for Veterans' Claims (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5102(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice requirements 
in this case was harmless error for the reasons as specified 
herein.  

In this case, a substantially completed claim was received in 
March 1999.  Thereafter, a rating decision dated in July 1999; 
notice dated in July 1999; the statement of the case (SOC) dated 
in February 2000; a Board remand dated in April 2001; a 
supplemental statement of the case (SSOC) dated in January 2003; a 
Board remand dated in June 2003; the letter giving the veteran 
notification of the VCAA dated in June 2003; and a supplemental 
statement of the case (SSOC) dated in October 2003 provided the 
veteran with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  In 
addition, the VCAA letter explained the notice and duty to assist 
provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked the 
veteran to submit or authorize VA to obtain outstanding evidence 
relevant to the appeal.  Thus, the Board is satisfied that the RO 
has provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has attempted to comply 
with prior remand directives, including the scheduling of VA 
examinations, but the veteran has not reported.  Indeed, the 
veteran has not shown for the scheduled examinations on several 
occasions, to include the most recent notice dated in September 
2003.  Although it appears that due to an incorrect address the 
veteran had likely not received prior notices and communications 
from the RO, there is no indication that for the most recent 
examination scheduled for September 2003 the veteran did not 
receive proper notice.  Further, the veteran has not authorized VA 
to obtain any additional private evidence.  The Board finds that 
the duty to assist the veteran with the development of his claim 
is satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability was 
contracted in the line of duty coincident with military service, 
or if pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are associated with the 
claims folder.  At enlistment, the examination was silent for any 
abnormality of the left ankle joints, bones, or any other 
pertinent deformity.  The records include notations of a left 
ankle injury incurred in November 1993 while playing football.  
Noted on x-ray studies is a mechanical injury without any fracture 
and no significant abnormality.  The diagnosis was Grade II ankle 
sprain for which the veteran was given Motrin and crutches, as 
tolerated.  He was also prescribed physical therapy.  No 
separation examination is included within the service medical 
records.  

Post-service, there are no records to substantiate current 
disability associated with residuals of a left ankle fracture.  
Private outpatient records dated from January 1999 to December 
1999 are silent for any treatment of or notations referable to 
impairment associated with the left ankle.  

Furthermore, the veteran has not shown for his scheduled VA 
examinations in July 1999 and January and September 2003.  The 
record shows that possibly the veteran did not receive notice of 
the July 1999 examination as he contended in his notice of 
disagreement (NOD) dated in August 1999 as well as the January 
2003 examination due to an error in the address.  Nonetheless, the 
record does support that he received notification of the September 
2003 examination in a letter dated in August 2003.  Additionally, 
it is clear that the veteran received the VCAA letter dated in 
June 2003 in which he was notified of his attendant 
responsibilities and the efforts to be undertaken by VA in 
furthering the development of his claim.  

The veteran has never responded to the request for additional 
evidence in support of his service connection claim and did not 
appear for his scheduled VA examination in September 2003, or 
provide good cause as to why he failed to appear.  The Board notes 
that absent good cause, when a claimant fails to report for an 
examination scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655 (2003).  In 
this case, the veteran did not provide good cause, or in fact, 
respond in any manner.  

Thus, there is no basis on which an award of service connection 
may be made.  The existing evidence of record does not support any 
evidence of current disability manifested by residuals of a left 
ankle fracture.  As noted above, under the applicable law and 
regulations, to establish service connection for a disability 
there must be evidence of a current disability, in addition to the 
other required elements of an incurrence or aggravation of a 
disease or injury in active service, and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110.  The lack of evidence of 
current disability necessarily means that the veteran's service 
connection claim must be denied.  

Although the Board recognizes the veteran's allegations of chronic 
left ankle disability associated with an injury coincident with 
service, his statements alone are not sufficient for determining 
whether service connection for any left ankle disability is 
warranted.  A lay person without the requisite training in the 
medical field is incompetent to offer an opinion which requires 
specialized medical knowledge, such as in this case.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Given that the veteran has 
not offered any competent medical evidence in support of his claim 
on appeal, his arguments alone are not adequate for the purpose of 
establishing entitlement to service connection.  He does not have 
the necessary medical training, expertise, or diagnostic ability 
to render any of his statements medically competent.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

Therefore, based on the aforementioned, the preponderance of the 
evidence is against the claim of service connection for left ankle 
disability, claimed as residuals of a left ankle fracture is 
denied.  


ORDER

Service connection for left ankle disability, claimed as residuals 
of a left ankle fracture, is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



